Since the judgment herein was rendered on the pleadings in the cause, the Federal Supreme Court in Nixon v. Condon,286 U.S. 73, 52 Sup. Ct. Rep. 484, 76 L.Ed. 629 (See also White v. County Democratic Executive Committee, 60 Fed. [2nd] 973; West v. Bliley, 33 Fed. Rep. [2nd] 177; Bliley v. West, 42 Fed. Rep. [2nd] 101), has announced pertinent principles which had not theretofore been adjudicated by the controlling authority and which could not have been considered in rendering the judgment in this cause; it is, therefore, considered, ordered and adjudged that the judgment be reversed and the cause remanded for appropriate proceedings.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 766